     Case 2:20-cv-03449 Document 1 Filed 04/14/20 Page 1 of 12 Page ID #:1


   BLAU | KEANE LAW GROUP, P.C.
 1 David S. Blau (Bar No. 166825)
   Amanda M. Stewart (Bar No. 269747)
 2 128 Center Street
   El Segundo, California 90245
 3 (310) 410-1900 phone - (310) 410-1901 fax
   david@blaulaw.net
 4 amanda@blaulaw.net

 5   Attorneys for Plaintiff UNITED SPECIALTY
     INSURANCE COMPANY
 6

 7
                              UNITED STATES DISTRICT COURT
 8
                            CENTRAL DISTRICT OF CALIFORNIA
 9
     UNITED SPECIALTY                         CASE NO. 2:20-CV-03449
10   INSURANCE COMPANY,
11                       Plaintiff,           COMPLAINT FOR:
12        v.                                       (1) Declaratory Relief (Defense
                                                      Expense);
13                                                 (2) Declaratory Relief (Indemnity);
   NAVIGATORS SPECIALTY                            (3) Equitable Contribution (Defense
14 INSURANCE COMPANY; AND                             Expense);
                                                   (4) Equitable Indemnity (Defense
15 DOES 1 through 10, inclusive,                      Expense)
                   Defendants.
16                                                 JURY DEMAND
17

18             Plaintiff United Specialty Insurance Company, a Delaware Corporation

19   (hereinafter referred to as “Plaintiff” or “USIC”) alleges as follows:
20
                                        JURISDICTION
21

22             1.    Plaintiff is a Delaware corporation, having its principal place of

23   business in the State of Texas and authorized to do business in the State of
24
     California. Plaintiff is wholly owned by State National Insurance Company,
25

26   incorporated in the State of Texas with its principal place of business in Texas.
27

28
                                                 1
                                             COMPLAINT
     Case 2:20-cv-03449 Document 1 Filed 04/14/20 Page 2 of 12 Page ID #:2


               2.   USIC is informed and believes and based thereon alleges that
 1

 2   Defendant Navigators Specialty Insurance Company (“Navigators”) is a New York
 3
     corporation, having its principal place of business in the State of Connecticut and
 4
     authorized to engage in the business of insurance in the State of California.
 5

 6             3.   The true names and capacities of defendants sued in this action as
 7
     DOES 1 through 10, inclusive, and each of them, whether they are individuals,
 8
     partnerships, limited partnerships, limited liability companies, trusts, or otherwise,
 9

10   are unknown to Plaintiff at this time. Therefore, Plaintiff sues each such defendant
11
     by such fictitious name. Plaintiff shall seek leave of the court to amend this
12

13
     complaint to include the true names and capacities of these DOE defendants when

14   their names have been ascertained.
15
               4.   Plaintiff is informed and believes, and thereon alleges, that defendants
16

17
     DOES 1 through 10, inclusive, and each of them, along with the named defendant,

18   are jointly and severally liable to Plaintiff for the acts and occurrences described
19
     herein.
20

21             5.   Plaintiff is informed and believes, and thereon alleges, that at all

22   relevant times herein, the named defendants and the DOE defendants (collectively,
23
     the “Defendants”) were the agents, employees and/or co-conspirators of the other
24

25   Defendants, or were otherwise responsible for all of the acts and occurrences

26   hereinafter alleged, and that such acts were duly ratified by one or more of the
27

28
                                                 2
                                             COMPLAINT
     Case 2:20-cv-03449 Document 1 Filed 04/14/20 Page 3 of 12 Page ID #:3


     Defendants, with one or more of the Defendants acting as an agent of the other
 1

 2   Defendants and within the scope of his, her or its agency.
 3
             6.     This Court has original jurisdiction under 28 U.S.C. section 1332 in
 4
     that it is a civil action between citizens of different states in which the matter in
 5

 6   controversy exceeds $75,000 and represents costs incurred by Plaintiff in connection
 7
     with the defense and indemnity of a common insured, Vincent Enterprises, Inc. in
 8
     connection with an underlying lawsuit, entitled The Irvine Company, LLC, v.
 9

10   Western National Contractors, et al., Orange County Superior Court Case No. 30-
11
     2016-00871910-CU-CD-CXC (herein referred to as the “Underlying Action”). The
12

13
     Court has diversity jurisdiction as USIC is domiciled in Texas and Navigators is

14   domiciled in New York.
15
                                              VENUE
16

17
             7.     USIC is informed and believes and thereon alleges that many of the

18   acts and omissions at issue in this litigation took place throughout the State of
19
     California and/or within this judicial district. Venue, therefore, lies with this Court,
20

21   as a substantial part of the events which are the subject of the claims asserted herein

22   are located and/or took place in this judicial district.
23
                                 GENERAL ALLEGATIONS
24

25           8.     USIC issued the general liability policy number BTO1517468,

26   effective January 31, 2015, through June 1, 2016, to Vincent Enterprises, Inc. and
27
     Summit Plastering (“Vincent”).
28
                                                  3
                                              COMPLAINT
     Case 2:20-cv-03449 Document 1 Filed 04/14/20 Page 4 of 12 Page ID #:4


             9.     Based upon information and belief, Navigators issued general liability
 1

 2   policy number SF13CGL019363-00, effective June 1, 2013, through January 31,
 3
     2015, to Vincent (including Summit Plastering as a Named Insured).
 4
             10.    USIC agreed to defend Vincent in connection with the Underlying
 5

 6   Action under reservation of USIC's rights, and has thus far paid defense expense
 7
     pursuant to the USIC policy issued to Vincent, a common insured with Navigators,
 8
     in excess of $40,000. USIC continues to incur defense expense. The matter was
 9

10   tendered to Navigators on behalf of USIC, Vincent, and other insurance carrier(s),
11
     and Navigators denied coverage and all demands to participate in the defense and/or
12

13
     indemnity of Vincent in connection with the Underlying Action.

14           11.    The Underlying Action involves allegations of construction defects
15
     and related damage, including those arising from the work of Vincent (stucco
16

17
     subcontractor) at and in connection with the "Enclave" apartment complex located at

18   400 Enclave Circle, in Costa Mesa, California ( the “Project”). Plaintiff is informed
19
     and believes that the Project is owned by The Irvine Company LLC (“TIC”), and
20

21   consists of 890 apartment units in 46 buildings, and numerous other structures

22   including garages, recreation buildings, trash enclosures, retaining walls, cabanas,
23
     maintenance, and pool buildings. Western National Contractors (“WNC”) was the
24

25   general contractor for the original construction of the Project, and Summit Plastering

26   (referred to herein as "Vincent") was contracted on or about August 26, 2016, to
27
     provide the necessary materials and labor to install the stucco at the Project.
28
                                                4
                                            COMPLAINT
     Case 2:20-cv-03449 Document 1 Filed 04/14/20 Page 5 of 12 Page ID #:5


             12.    Based upon information and belief, the potential liability exposure of
 1

 2   Vincent in connection with the Underlying Action is well in excess of $500,000, and
 3
     the current settlement demand to Vincent in the Underlying Action is $1,100,000.
 4
     Plaintiff has demanded that Navigators agree to contribute to the indemnity
 5

 6   (settlement) of the Underlying Action along with Plaintiff (in addition to
 7
     participating in the defense of Vincent) and Navigators has refused to do so.
 8
             13.    Based upon information and belief, Navigators refused to pay defense
 9

10   and indemnity on grounds including, but not limited to, the ground that the
11
     Navigators’ policy includes a Form ANF ES 164 10 12 - Amended, titled "Exclusion
12

13
     – Prior Completed, Abandoned or Terminated Work" which, in part, precludes

14   coverage for work completed by Vincent prior to the inception of the Navigators
15
     Policy on June 1, 2013 (herein referred to as the “PWE”). Per the express terms of
16

17
     Form ANF ES 164 10 12 - Amended, the PWE applies to residential work

18   completed by Vincent, only. The Underlying Action involved an apartment
19
     complex, which is commercial, not residential, under the Navigators' policy, as
20

21   reflected in other parts of the Navigators policy.

22                               FIRST CAUSE OF ACTION
23
                   DECLARATORY RELIEF RE: DEFENSE EXPENSE
24

25                            (As Against Navigators, and Does)

26           14.    USIC incorporates by reference the preceding paragraphs of this
27
     Complaint as though fully set forth herein.
28
                                                5
                                            COMPLAINT
     Case 2:20-cv-03449 Document 1 Filed 04/14/20 Page 6 of 12 Page ID #:6


             15.    USIC has sustained and continues to sustain, substantial pecuniary
 1

 2   loss in connection with the defense of Vincent, a common insured with Navigators,
 3
     with respect to the Underlying Action.
 4
             16.    An actual, present and justiciable controversy has arisen and now
 5

 6   exists between USIC and Navigators concerning each carrier’s respective rights,
 7
     duties and obligations in connection with the defense expense paid by USIC as
 8
     follows:
 9

10                  USIC contends that, pursuant to the terms of the Navigators policy
11
                    (identified above), Navigators is required to defend Vincent in
12

13
                    connection with the Underlying Action, and to reimburse USIC for

14                  expense paid in defense of Vincent in the Underlying Action.
15
                    Navigators has denied, and continues to deny, that it has any
16

17
                    obligation to defend Vincent or any other insured, or to reimburse

18                  USIC, for this expense.
19
             17.    USIC contends that a declaratory judgment is both necessary and
20

21   proper at this time for the court to determine the respective rights and liabilities of

22   the parties regarding their defense obligations under their policies and in connection
23
     with the claims asserted in the Underlying Action.
24

25           18.    An actual, present and justiciable controversy has arisen between

26   USIC and Navigators regarding their respective duties to each other in connection
27
     with the Underlying Action.
28
                                                  6
                                              COMPLAINT
     Case 2:20-cv-03449 Document 1 Filed 04/14/20 Page 7 of 12 Page ID #:7


             19.   By reason of the foregoing, a judicial determination of the parties’
 1

 2   respective duties under their policies in connection with the Underlying Action is
 3
     both necessary and proper.
 4
                              SECOND CAUSE OF ACTION
 5

 6             DECLARATORY RELIEF RE: INDEMNITY PAYMENTS
 7
                             (As Against Navigators, and Does)
 8
             20.   USIC incorporates by reference the preceding paragraphs of this
 9

10   Complaint as though fully set forth herein.
11
             21.   USIC, as a defending carrier in California, has an obligation to settle
12

13
     the Underling Action reasonably and within policy limits, if and when possible.

14   USIC is now faced with potential substantial pecuniary loss in connection with
15
     indemnity payments (settlement) to be made pursuant to the USIC policy issued to
16

17
     Vincent with respect to the Underlying Action.

18           22.   An actual, present and justiciable controversy has arisen and now
19
     exists between USIC and Navigators concerning each carrier’s respective rights,
20

21   duties and obligations in connection with the indemnity of Vincent under the

22   policies issued to USIC and Navigators as follows:
23
                   USIC contends that, pursuant to the terms of the Navigators policy
24

25                 (identified above), Navigators is required to contribute to and/or

26                 reimburse USIC for any sums incurred in connection with the
27
                   indemnity of Vincent pursuant to policies issued to Vincent in
28
                                               7
                                           COMPLAINT
     Case 2:20-cv-03449 Document 1 Filed 04/14/20 Page 8 of 12 Page ID #:8


                    connection with the Underlying Action. Navigators has denied, and
 1

 2                  continues to deny, that it has any obligation to indemnify Vincent or
 3
                    any other insured, to contribute to any settlement or other indemnity
 4
                    payment, or to reimburse USIC for any indemnity payment.
 5

 6           23.    USIC contends that a declaratory judgment is both necessary and
 7
     proper at this time for the court to determine the respective rights and liabilities of
 8
     the parties regarding their indemnity obligations under their policies, and in
 9

10   connection with the claims asserted in the Underlying Action.
11
             24.    An actual, present and justiciable controversy has arisen between
12

13
     USIC and Navigators regarding their respective duties to each other in connection

14   with the Underlying Action.
15
             25.    By reason of the foregoing, a judicial determination of the parties’
16

17
     respective duties under their policies in connection with the Underlying Action is

18   both necessary and proper.
19
                                 THIRD CAUSE OF ACTION
20

21                 EQUITABLE INDEMNITY: RE DEFENSE EXPENSE

22                            (As Against Navigators, and Does)
23
             26.    USIC incorporates by reference each allegation contained in the
24

25   preceding paragraphs above as if fully set forth herein.

26           27.    As set forth with more particularity above, USIC paid for defense
27
     expense pursuant to policies issued to Vincent, a USIC and Navigators common
28
                                                 8
                                             COMPLAINT
     Case 2:20-cv-03449 Document 1 Filed 04/14/20 Page 9 of 12 Page ID #:9


     insured, in the Underlying Action (identified above) pursuant to full and complete
 1

 2   reservation of rights.
 3
             28.    Although Navigators was and is obligated to pay for the defense
 4
     expense paid by USIC, upon information and belief Navigators failed to do so based,
 5

 6   at least in part, on its wrongful position that the PWE made part of the Navigators’
 7
     policy, which is limited to residential operations of Vincent, applies to preclude
 8
     coverage in connection with the Underlying Action, which involves Vincent’s
 9

10   completed work at an apartment complex, despite other provisions of the
11
     Navigators’ policy which define or describe apartments as commercial.
12

13
             29.    USIC is, therefore, entitled to equitable indemnification from

14   Navigators for reimbursement of defense payments made pursuant to policies issued
15
     to Vincent, a Common Insured of USIC and Navigators, in the Underlying Action.
16

17
                               FOURTH CAUSE OF ACTION

18             EQUITABLE CONTRIBUTION RE: DEFENSE EXPENSE
19
                              (As Against Navigators, and Does)
20

21           30.    USIC incorporates by reference each allegation contained in the

22   preceding paragraphs above as if fully set forth herein.
23
             31.    As set forth with more particularity above, USIC paid for defense
24

25   expense pursuant to a policy issued to Vincent, a common insured of USIC and

26   Navigators, in connection with the Underlying Action (identified above) pursuant to
27
     full and complete reservation of rights.
28
                                                9
                                            COMPLAINT
     Case 2:20-cv-03449 Document 1 Filed 04/14/20 Page 10 of 12 Page ID #:10


                32.   Although Navigators was obligated to pay for a share of this defense
 1

 2    expense, based on information and belief Navigators failed to do so based, at least in
 3
      part, on its wrongful position that the PWE made part of the Navigators’ policy,
 4
      which is limited to residential operations of Vincent, applies to preclude coverage in
 5

 6    connection with the Underlying Action, which involves Vincent’s completed work
 7
      at an apartment complex, despite other provisions of the Navigators’ policy which
 8
      define or describe apartments as commercial.
 9

10              33.   The doctrine of equitable contribution permits USIC to seek
11
      reimbursement from Navigators for equitably allocated shares of expense paid by
12

13
      USIC pursuant to a policy issued to Vincent, a common insured of USIC and

14    Navigators, in connection with the Underlying Action.
15
                34.   Therefore, USIC is entitled to equitable contribution from Navigators.
16

17

18                                   PRAYER FOR RELIEF
19
        WHEREFORE, Plaintiff prays for judgment against the Defendants as follows:
20

21                                 On the First Cause of Action

22              1.    For a declaration that Navigators is required to reimburse USIC for
23
      expense paid in defense of Vincent, a common insured of USIC and Navigators in
24

25    the Underlying Action; and

26              2.    For such other and further relief as the court may deem just and
27
      proper.
28
                                                10
                                             COMPLAINT
     Case 2:20-cv-03449 Document 1 Filed 04/14/20 Page 11 of 12 Page ID #:11


                                 On the Second Cause of Action
 1

 2              1.   For a declaration that Navigators has a duty to indemnify Vincent in
 3
      connection with the Underlying Action under the Navigators policy issued to
 4
      Vincent; and
 5

 6              2.   For such other and further relief as the court may deem just and
 7
      proper.
 8
                                  On the Third Cause of Action
 9

10              1.   For equitable indemnification from Navigators in an amount equal to
11
      an equitably allocated share of sums expended by USIC in connection with defense
12

13
      of the Underlying Action, including reasonable investigative costs, attorneys’ fees

14    and associated costs;
15
                2.   For an award of prejudgment interest;
16

17
                3.   For costs of suit herein; and

18              4.   For such other and further relief as the court may deem just and
19
      proper.
20

21                                On the Fourth Cause of Action

22              1.   For equitable contribution from Defendants in an amount equal to an
23
      equitably allocated share of the sums expended by USIC in connection with defense
24

25    of Vincent, a common insured of USIC and Navigators, in the Underlying Action,

26    including reasonable investigative costs, attorneys’ fees and associated costs;
27
                2.   For an award of prejudgment interest;
28
                                                11
                                             COMPLAINT
     Case 2:20-cv-03449 Document 1 Filed 04/14/20 Page 12 of 12 Page ID #:12


                3.   For costs of suit herein; and
 1

 2              4.   For such other and further relief as the court may deem just and
 3
      proper.
 4

 5

 6    DATED: April 14, 2020              Respectfully submitted,
 7

 8
                                               BLAU | KEANE LAW GROUP, P.C.
 9

10
                                               By:   _____/s/ David S. Blau_______
11                                                   David S. Blau
                                                     Amanda M. Stewart
12
                                                     Attorneys for Plaintiff UNITED
13                                                   SPECIALTY INSURANCE
                                                     COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                12
                                             COMPLAINT
